Citation Nr: 1307221	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  09-49 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to November 1960.
This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for left ear hearing loss and tinnitus.  The Veteran disagreed and perfected an appeal.  


FINDINGS OF FACT

1.  A preponderance of the evidence supports a conclusion that the Veteran's left ear hearing loss is unrelated to his active duty service.

2.  A preponderance of the evidence supports a conclusion that the Veteran's tinnitus is unrelated to his active duty service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for left ear hearing loss is not warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2012).

2.  Entitlement to service connection for tinnitus is not warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he was exposed to acoustic trauma during active duty service when he worked on a flight line around aircraft engines and generators without proper ear protection.  See March 2009 Veteran's statement.  He seeks service connection for both disorders arguing that they began during service and continued since service or that his current hearing loss and tinnitus were due to acoustic trauma suffered during service.  Alternatively, the Veteran has contended that his tinnitus was due to his service-connected right ear hearing loss.  The Board will first address preliminary matters and then render a decision on the issues on appeal.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012).  

The Veteran was notified in a letter dated April 2009 from the RO of how to substantiate a service connection claim, and how VA determines a disability rating and an effective date.  The Veteran was informed of how to substantiate a secondary service connection claim in a November 2009 letter from the RO.  In addition, the Veteran was informed in both letters of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  Both issues were readjudicated in Supplemental Statements of the Case issued in 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of notices provided by the RO.  Shinseki v. Sanders, 556 U.S. 396 (2009) (burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran's VA claims folder further shows that he has had a meaningful opportunity to participate in the development of his claim.  Conway v. Principi, 252 F.3d 1369 (2004).  

The record shows that the RO has obtained the Veteran's service treatment records and VA treatment records and that the Veteran has received examinations regarding his claimed disabilities.  The examination reports are adequate as they were based on a review of the history, a physical examination.  Moreover, the Board sought and obtained an opinion from an independent VA audiological expert regarding the crucial issue of etiology of the Veteran's claimed disorders.  In combination, the information provided in the reports provides the Board with sufficient information to render an informed determination.

The Veteran did not request a hearing in the VA Form-9 substantive appeal received by VA in December 2009.  Thus, the Board finds that adjudication of the Veteran's claims is appropriate.

The Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further actions pursuant to the regulation or statue need be undertaken with respect to the claims decided herein.  The Board will proceed to a decision on the claims.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  To establish service connection or service-connected aggravation for a disability, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Hearing loss

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

The Veteran was examined on two occasions by VA audiologists.  Both the June 2009 and March 2012 examiners stated that the Veteran was exposed to loud aircraft and generator noise during training.  The June 2009 examiner indicated the following decibel losses at the following frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
75
75
80
LEFT
40
45
75
75
80

The examiner reported average hearing losses of 68 decibels for the right ear and 69 decibels for the left, and Maryland CNC test results showed 94 percent for the right ear and 96 percent for the left ear.  

The Veteran's audiological results meet the criteria for hearing loss as defined by VA regulations.  Thus, the Veteran has hearing loss for purposes of VA benefits.  The Board observes that audiological results from the March 2012 examination also demonstrate hearing loss as defined by VA regulations.  Thus, the evidence supports a finding of a current disability.

With regard to in-service incurrence or aggravation of a disease or injury.  To this end, the Veteran contends that he suffered acoustic trauma during service when he provided maintenance to Air Force aircraft and when he was in the presence of machinery, including generators, that were used to service aircraft.  The Veteran's DD 214 shows that the Veteran served with the 55th Field Maintenance Squadron assigned to the Strategic Air Command.  The Board finds that the Veteran's contentions are consistent with contemporaneous evidence.  Thus, the Board finds that the Veteran was exposed to the noise of aircraft and generators during service.

With regard to in-service incurrence of an injury, however, the Board observes that the Veteran's service treatment records show that he had normal hearing upon entry to the Air Force and a whisper test provided at his separation physical indicates his hearing was within normal limits.  In addition, the Veteran's separation physical included an audiometer result that shows hearing in the left ear that, as discussed below, has been interpreted to be within normal limits.  The Veteran also did not indicate in the Report of Medical History that he had any hearing problems upon separation.  For those reasons, the Board finds that the evidence does not support a finding of a left ear hearing disorder incurred during service.

The crux of this case is whether there is evidence at least in equipoise that the Veteran's current left ear hearing loss is related to the acoustic trauma he suffered during service.  The VA audiologists who examined the Veteran in June 2009 and March 2012 both provided an opinion that it was less likely as not that the Veteran's left ear hearing loss was incurred during service; the March 2012 examiner provided an April 2012 addendum to his opinion indicating that he had reviewed the Veteran's claims folder.  Both examiners used the same rationale: the Veteran had left ear hearing within normal limits at the time of his separation and because the medical data does not show that delayed onset of hearing loss results from exposure to noise.

As noted above, the Board referred the question of the likely etiology of the Veteran's left ear hearing loss to a VA audiologist who was asked to review the evidence in the Veteran's VA claims folder and provide an opinion whether it was at least as likely as not that the Veteran's left ear hearing loss was incurred during service or resulted from exposure to acoustic trauma during service.  The examiner noted that the Veteran's left ear hearing was within normal limits at the time of separation even after converting the results reported in the 1960 physical examination report to modern ANSI standards, and he agreed with the 2012 VA examiner's finding that "evidence to suggest delayed onset of hearing loss due to noise exposure is unknown."

The Veteran contends otherwise.  He argues he was exposed to noise during service that supports a conclusion that his current hearing loss was incurred during service.  The record does not show that the Veteran has medical or audiological training, experience or education and is, therefore, not competent to make a finding of etiology of his left ear hearing loss.  Moreover, to the extent that the Veteran's statements can be construed to mean that he suffered from left ear hearing loss since service, the Board finds such statements are not credible.  The Veteran filed his claim for left ear hearing loss more than 50 years after he was discharged from service.  The records contemporaneous with the Veteran's discharge support a conclusion by medical experts that his left ear hearing was within normal limits when he was discharged.  In addition, the examiner's note that medical evidence shows that hearing loss due to exposure to noise is immediate and there is no evidence to show that hearing loss due to exposure to noise is delayed.  For those reasons, the Board finds that the Veteran's contentions are far less probative than the medical opinions provided by the VA examiners.

Tinnitus

The Veteran seeks service connection for tinnitus under both a direct service connection theory and a secondary service connection theory.  The elements of a direct service connection claim are stated above.  A disability that is proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Both theories of service connection require evidence of a current disability.  In this case, the Veteran has been diagnosed with tinnitus during the pendency of his claim.  

Direct service connection requires proof of an in-service injury or disease or evidence that shows chronicity of symptoms.  In this case, the Veteran has maintained that he has suffered exposure to noise which he maintains caused his current tinnitus.  In addition, he has contended that he has suffered from tinnitus since his discharge from service.

The evidence shows that the Veteran made no mention or complaint of tinnitus during service or during his discharge physical.  The June 2009 VA audiological examiner noted that the Veteran had "tinnitus of unknown onset and etiology."  The March 2012 examiner reported that the Veteran said he had "occasional tinnitus," and that the "onset was approximately the same time as the hearing loss, about 15-20 years ago."  Thus, the only evidence that the Veteran had tinnitus during service is his statements that he has had tinnitus since service.

While the Board notes that the Veteran is competent to report symptoms of tinnitus, in weighing evidence the Board must also assess credibility of the report of continuous symptoms.  The Veteran's contention of constant symptoms since service is inconsistent with statements provided to VA medical examiners.  The Veteran told the examiners that he had "occasional" tinnitus and that either he did not remember when it started or that it started about 15 or 20 years prior to March 2012, or about 1982 - more than 20 years after he was discharged from active duty.  The inconsistency negatively impacts on the credibility of the Veteran as a witness providing evidence to support his claim.  In addition, the length of time between the claimed onset of tinnitus and the time of his claim negatively impacts on the credibility of the Veteran.  In sum, the Board finds that the Veteran's statements regarding continuity of symptomatology are not credible and not probative.

In addition, the November 2012 examiner opined that the Veteran's tinnitus was not related to his active duty service because of the inconsistency between his claimed onset of tinnitus.  

With regard to secondary service connection, the Board observes that the Veteran is service-connected for right ear hearing loss.  The November 2012 examiner also provided an opinion that tinnitus is unrelated to hearing loss.  He noted that tinnitus has many different causes and that hearing loss can occur without tinnitus and tinnitus can occur without hearing loss; that neither disorder is dependent on the other.  Once again, the Board finds that the Veteran's statements to the contrary are not as probative as there is no evidence to show he has any medical training, experience or education sufficient to support a finding that he is competent to render an opinion as to the etiology of his tinnitus.  This would be a specialized medical opinion, one not dependent on observation or continuous symptomatology.  38 C.F.R. § 3.159(a)(2).  For those reasons, the Board finds that secondary service connection also does not provide a viable theory to support the Veteran's claim.

For the reasons stated above, the Board finds that service connection for left ear hearing loss and tinnitus is not warranted, and the claims must be denied.  


ORDER

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


